18-14102-mew            Doc 433       Filed 08/01/19 Entered 08/01/19 12:55:33                     Main Document
                                                    Pg 1 of 7


 Andrew I. Silfen
 George P. Angelich
 Beth M. Brownstein
 ARENT FOX LLP
 1301 Avenue of the Americas
 New York, NY 10019
 (212) 484-3900

 Counsel for the Official
 Committee of Unsecured Creditors

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
  --------------------------------------------------------------x
 In re:                                                         :
                                                                  Chapter 11
                                                                :
 GLANSAOL HOLDINGS INC., et al.,                                :
                                                                  Case No. 18-14102 (MEW)
                                                                :
                                      Debtors.1                 :
                                                                  (Jointly Administered)
                                                                :
  --------------------------------------------------------------x
                               OFFICIAL COMMITTEE OF UNSECURED
                      CREDITORS’ REPLY TO ADVANCED DISTRIBUTION
                     SYSTEMS, INC.’S LIMITED OBJECTION TO THE PLAN

            The Official Committee of Unsecured Creditors (the “Committee”) appointed pursuant to

 section 1102 of Title 11 of the United States Code (the “Bankruptcy Code”) in the chapter 11

 cases (the “Chapter 11 Cases”) of Glansaol Holdings Inc., et al. (collectively, the “Debtors”), by

 and through its undersigned counsel, hereby files this reply to Advanced Distribution Systems,

 Inc.’s Limited Objection to the Third Amended Joint Liquidating Plan of the Debtors Under

 Chapter 11 of the Bankruptcy Code [Docket No. 409] (the “Objection”).2 In support hereof, the

 Committee respectfully states as follows:


 1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s federal taxpayer identification
 number are as follows: Clark’s Botanicals, Inc. (0754); Glansaol Holdings Inc. (9485); Glansaol LLC (2012);
 Glansaol Management LLC (6879); Julep Beauty, Inc. (7984); Laura Geller Beauty, LLC (1706); Laura Geller
 Brands, LLC (7428); and Laura Geller Holdings, LLC (7388). The Debtors’ executive headquarters are located at
 575 Lexington Avenue, New York, NY 10022.
 2
     Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Objection.
18-14102-mew         Doc 433       Filed 08/01/19 Entered 08/01/19 12:55:33                  Main Document
                                                 Pg 2 of 7


                                                    REPLY

         1.       The Objection filed by Advanced Distribution Systems, Inc. (“ADS”) does not

 raise legitimate confirmation issues and should be overruled. As an initial matter, ADS’s

 contention that Debtors’ chapter 11 plan [Docket No. 368] (the “Plan”) does not adequately

 reserve for ADS’s Administrative Expense Claim (as defined in the Plan) is a red herring. The

 Debtors addressed this concern through testimony demonstrating that the Debtors’

 Administrative and Priority Claim Reserve is sufficient to pay all anticipated Administrative

 Expense Claims including, to the extent allowed, ADS’s asserted Administrative Expense

 Claim.3      The Committee believes the Debtors’ testimony is sufficient to demonstrate their

 administrative solvency and, therefore, ADS’s concerns should not be a bar to confirmation.

         2.       Next, ADS takes issue with certain Plan provisions that merely confirm the

 obligation of the purchaser of the Debtors’ assets, AS Beauty, LLC (the “Purchaser”), rather than

 the Debtors, to pay Cure Amounts. Such Plan provisions reflect what is expressly provided for

 in the Court’s prior Sale Order (as defined below), section 365(k) of the Bankruptcy Code and

 the other Sale Documents (defined below). ADS received notice of all the Sale Documents and

 neither objected nor raised any concerns. Consequently, ADS cannot now contest confirmation

 of the Plan on the basis of the Court approved sale process. In fact, rather than raising a

 confirmation issue, the Objection appears to be designed to extract a settlement payment from

 the estates, to the detriment of all other unsecured creditors, for a prepetition obligation that was

 plainly transferred to the Purchaser, with ADS’s consent..

         3.       ADS’s argument that the Cure Amount somehow remains the Debtors’

 administrative obligation ignores the plain language of (a) the Cure Notice and Assumption


 3
  See Declaration of John P. Madden in Support of Confirmation of the Third Amended Joint Liquidating Plan of the
 Debtors Under Chapter 11 of the Bankruptcy Code [Docket No. 427] at ¶ 17.

                                                        2
18-14102-mew       Doc 433      Filed 08/01/19 Entered 08/01/19 12:55:33           Main Document
                                              Pg 3 of 7


 Notice attached to ADS’s Objection, (b) this Court’s order approving the sale to the Purchaser

 [Docket No. 165] (the “Sale Order”), and (c) the Asset Purchase Agreement between the

 Purchaser and the Debtors approved thereunder [Docket No. 104], Ex. 1 (the “APA” and,

 together with the Cure Notice, the Assumption Notice, and the Sale Order, the “Sale

 Documents”). The Sale Documents unequivocally provide that the Cure Amount is solely an

 obligation of the Purchaser.

        4.       First, the Cure Notice established the proposed Cure Amount and provided that

 ADS’s contract would be assumed and assigned to the successful bidder absent a timely

 objection. Second, the Assumption Notice stated that the Purchaser was the successful bidder to

 whom ADS’s contract would be assigned. Both the Cure Notice and Assumption Notice were

 served on ADS (see [Docket Nos. 131 & 166]). ADS failed to object or assert any kind of

 response to either Notice.     Third, this Court’s order approving the bidding procedures in

 connection with the sale [Docket No. 104] (the “Bid Procedures Order”) explicitly bars any party

 that failed to timely object to the Cure Amount or to assignment to the Purchaser from ever

 doing so. See Bid Procedures Order, ¶¶ 14-24.

        5.       Fourth, the Sale Order, which ADS also failed to contest, contains the following

 relevant provisions:

             •   “For the avoidance of doubt, all Cure Amounts with respect to Purchased
                 Contracts shall be paid as specified in the Selected APA, and all obligations under
                 Purchased Contracts that come due from and after the Closing Date shall
                 constitute ‘Assumed Liabilities’ for purposes of the Sale and this Order.” Sale
                 Order at ¶ 15.

             •   “The Purchased Contracts shall be transferred to, and remain in full force and
                 effect for the benefit of, the Successful Bidder in accordance with their respective
                 terms . . . and, to the extent provided by section 365(k) of the Bankruptcy Code,
                 the Sellers shall be relieved from any further liability with respect to the
                 Purchased Contracts after such assignment to and assumption by the Successful
                 Bidder, except as provided in the Selected APA.” Id. at ¶ 16.


                                                  3
18-14102-mew            Doc 433     Filed 08/01/19 Entered 08/01/19 12:55:33                      Main Document
                                                  Pg 4 of 7


               •   “The non-Debtor counterparties to the Purchased Contracts have not objected to
                   the assignment under Bankruptcy Code section 365(c)(1)(B) within the times
                   specified by this Court’s prior orders, and are now barred from doing so.” Id. at ¶
                   17.

          6.       Thus, the Sale Order makes clear that (a) Cure Amounts are “Assumed

 Liabilities” to be paid by the Purchaser, (b) upon assumption and assignment to the Purchaser,

 the Debtors are relieved of liability under the Purchased Contracts pursuant to section 365(k) of

 the Bankruptcy Code4, and (c) contract counterparties, such as ADS, are barred from objecting to

 assignment of their contracts to the Purchaser. And fifth, the APA is likewise clear that Cure

 Amounts are “Assumed Liabilities” thereunder that “shall be paid by the Purchaser[.]” APA, §§

 2.5(i), 2.7(a)(ii).5

          7.       ADS did not object to any of the foregoing Sale Documents and, thus, it waived

 any rights to enforce the Cure Amount against the Debtors’ estates. Moreover, ADS does not

 even attempt to refute what the Sale Documents clearly provide. Rather, it makes the bare

 assertion, without providing any authority, that notwithstanding the plain language of the Sale

 Documents, section 365(b) of the Bankruptcy Code prevents the Debtors from transferring its

 cure obligation for purchased contracts to the Purchaser. Contrary to ADS’s contention, the

 transfer of cure costs is standard in section 363 sales and has been frequently approved by this

 Court. See, e.g., In re Relativity Media, LLC, et al., Case No. 18-11358 [Docket No. 502]

 (Bankr. S.D.N.Y. August 21, 2018) (MEW); In re Manhattan Jeep Chrysler Dodge, Inc., et al.,

 Case No. 18-10657 [Docket No. 77] (Bankr. S.D.N.Y. August 10, 2018); [Docket No. 93]


 4
   Section 365(k) states: “Assignment by the trustee to an entity of a contract or lease assumed under this section
 relieves the trustee and the estate from any liability for any breach of such contract or lease occurring after such
 assignment.”
 5
   Specifically, section 2.5(i) provides: “For purposes of this Agreement, ‘Assumed Liabilities’ shall mean only the
 following Liabilities (to the extent not paid at or prior to closing): (i) the Cure Costs in respect of Assumed Leases
 and Assumed Contracts…”. Separately, section 2.7(a)(ii) provides: “The Cure Costs in respect of all Assumed
 Leases and Assumed Contracts shall be paid by the Purchaser[.]”

                                                           4
18-14102-mew         Doc 433        Filed 08/01/19 Entered 08/01/19 12:55:33                    Main Document
                                                  Pg 5 of 7


 (Bankr. S.D.N.Y. September 7, 2018) (MEW); In re BICOM NY, LLC, et al., Case No. 17-11906

 [Docket No. 284] (Bankr. S.D.N.Y. October 11, 2017) (MEW); In re Agent Provocateur, Inc., et

 al., Case No. 17-10987 [Docket No. 165] (Bankr. S.D.N.Y. June 28, 2017) (MEW).

         8.       The Plan provisions ADS finds objectionable only reiterate what has already been

 finally decided by the Sale Order and what is provided for under Bankruptcy Code §365(k). The

 Debtors and the Purchaser clearly and unambiguously agreed that Cure Amounts are the sole

 obligation of the Purchaser as “Assumed Liabilities” and the Court approved that agreement by

 virtue of the Sale Order. And while ADS contends that “ADS is not a party to that agreement”,

 it was offered numerous opportunities at various stages to weigh-in or object. ADS elected not

 to. Confirmation is not the time to attack the Court-approved sale process and Sale Documents,

 which set the stage for the Plan and on which the parties have relied.

         9.       Based on the foregoing, the Objection should be overruled.                       To the extent

 necessary, or should any doubt regarding these issues remain following confirmation, ADS’s

 asserted claim will be dealt with by the Plan Administrator after Plan confirmation and

 occurrence of the Effective Date in accordance with the post-Effective Date claims reconciliation

 process.     To the extent the amounts asserted by ADS (other than the Cure Amount) are

 determined to constitute “the actual, necessary costs and expenses of preserving the estate” under

 section 503(b)(1) and applicable law, those amounts will be allowed and paid in full as an

 Administrative Expense Claim. The Cure Amount, however, is clearly an obligation of the

 Purchaser, not the Debtors’ estates.6




 6
  If, however, after sufficient diligence and discovery, the Cure Claim is for some reason determined to be a general
 unsecured claim against the estates, there are numerous grounds for objections and defenses available to the Plan
 Administrator for seeking its disallowance and expungement. Among them are ADS’s admitted failure to file a
 proof of claim asserting a prepetition claim and a defense under section 502(d) based on prepetition preferential
 payments that ADS may have received.

                                                          5
18-14102-mew      Doc 433      Filed 08/01/19 Entered 08/01/19 12:55:33            Main Document
                                             Pg 6 of 7


                                          CONCLUSION

        10.     The Committee has been integrally involved in these Chapter 11 Cases to protect

 the interests of general unsecured creditors and maximize their recoveries. Among other things,

 the Committee led the negotiations with the Debtors’ equity sponsor that resulted in the

 sponsor’s agreement to pay an additional $1.65 million into the estates pursuant to the Global

 Settlement and, before that, the negotiations that resulted in an increased purchase price of nearly

 $2 million for the sale of the Debtors’ assets to the Purchaser. The Committee was also involved

 in negotiating and drafting of the Plan and revising the Disclosure Statement in response to the

 Court’s comments (see [Docket No. 321]), which represent the culmination of all the parties’

 efforts in these cases. The Committee believes the Plan is in the best interests of unsecured

 creditors and is supportive of confirmation. The Plan is the product of hard-fought, good faith

 negotiations and compromises between stakeholders of numerous complex issues and provides

 for meaningful distributions to unsecured creditors. The Committee respectfully requests that

 the Objection be overruled and the Plan be confirmed.

                                      RESERVATION OF RIGHTS

        11.     The Committee reserves its right to further address the Objection and any other

 ancillary issues either by further submission to this Court, at oral argument or testimony to be

 presented at any hearing.

                                [remainder of page intentionally left blank]




                                                  6
18-14102-mew   Doc 433   Filed 08/01/19 Entered 08/01/19 12:55:33     Main Document
                                       Pg 7 of 7



 Dated: New York, New York
        August 1, 2019
                                         ARENT FOX LLP

                                         Counsel for the Official Committee
                                         of Unsecured Creditors

                                         By:   /s/ George P. Angelich
                                               Andrew I. Silfen
                                               George P. Angelich
                                               Beth M. Brownstein
                                               1301 Avenue of the Americas
                                               New York, New York 10019
                                               Telephone: (212) 484-3900
                                               Facsimile: (212) 484-3990
